700 S.E.2d 230 (2010)
STATE
v.
Johnny Ray DAUGHTRY.
No. 412A93-5.
Supreme Court of North Carolina.
August 16, 2010.
Sharon L. Smith, Raleigh, for Johnny Ray Daughtry.
L. Michael Dodd, Special Deputy Attorney General, Susan Doyle, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 16th of August 2010 by Defendant-Appellant for Extension of Time to File Petition for Writ of Certiorari:
"Motion Allowed by order of the Court in conference this the 16th of August 2010."